      Case 2:18-cv-00220 Document 100 Filed on 09/08/20 in TXSD Page 1 of 2
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                           September 09, 2020
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk

                        CORPUS CHRISTI DIVISION

RAUL GONZALEZ,                             §
                                           §
         Plaintiff,                        §
VS.                                        §   CIVIL NO. 2:18-CV-220
                                           §
BRYAN GORDY, et al,                        §
                                           §
         Defendants.                       §

                                       ORDER

       The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation (“M&R”), to Grant Defendant Resendez’s Motion to Dismiss and to
Retain Plaintiff’s Excessive Force Claim. Dkt. No. 91. No objections have been filed
to the M&R. See id. at 14 (setting 14-day deadline to file objections).
        Defendant Josie Resendez (“Resendez”) moved to dismiss Plaintiff Raul
Gonzalez’s (“Gonzalez”) deliberate indifference claim against her for failure to state
a claim under Federal Rule of Civil Procedure 12(b)(6). Dkt. No. 77.
       Gonzalez alleges that he was beaten by prison staff and denied medical care;
eventually diagnosed with a fever and placed in quarantine without medical care;
diagnosed with a 104.7 degree fever and taken to the hospital where he went into
cardiac arrest, was paralyzed from the waist down, and had to be put on a
respirator. Dkt. No. 1. Gonzalez alleges Resendez was deliberately indifferent to his
serious sickness, denied him access to medical care, and ordered he be forcibly
removed from the medical center. Id.
       In her M&R, the Magistrate Judge recommends granting Resendez’s motion
to dismiss because Gonzalez does not allege that Resdendez knew of Gonzalez’s
serious illness or that her actions disregarded an excessive medical risk to him, as
would be required for a deliberate indifference claim. Dkt. No. 91. The Magistrate
Judge recommends retaining Gonzalez’s excessive force claim against Resendez




1/2
      Case 2:18-cv-00220 Document 100 Filed on 09/08/20 in TXSD Page 2 of 2




because he alleged Resendez directed a malicious amount of force against Gonzalez
and he suffered more than a de minimis injury from the force. Id.
       After review of the filings, record and relevant law, the Court ADOPTS the
Memorandum and Recommendation, Dkt. No. 91, in its entirety. Accordingly, the
Court GRANTS Resendez’s motion to dismiss, Dkt. No. 77, and DISMISSES
Gonzalez’s deliberate indifference claim against Resendez for failure to state a
claim. The Court RETAINS Gonzalez’s excessive force claim against Resendez.


       SIGNED this 8th day of September, 2020.


                                          ___________________________________
                                          Hilda Tagle
                                          Senior United States District Judge




2/2
